Citation Nr: 0426971	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  01-07 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to VA outpatient dental treatment.  

4.  Entitlement to a higher rate of special monthly pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran's DD 214 reflects that he had over one year of 
active duty service in the U.S. Naval Reserves between 
October 1967 and May 1970, as well as additional active duty 
training during that period.  

This case comes to the Board of Veterans' Appeals from April 
2000 and July 2001 rating decisions.  The April 2000 rating 
decision denied the claims for hepatitis C, and for special 
monthly non-service-connected pension.  The veteran 
submitted a notice of disagreement (NOD) to that rating in 
June 2000.  The claims for dental and PTSD were denied by 
way of the July 2001 rating decision, and the veteran filed 
his NOD in November 2001.  Subsequent to the veteran timely 
perfecting his appeals on all issues, he requested that his 
non-service-connected pension award be interrupted due to 
his intercurrent receipt of Social Security benefits.  
However, the issue remains before the Board as to whether 
the veteran was entitled to a higher rate of special monthly 
pension for his initial period of eligibility.  

The veteran has filed multiple claims in June, July, and 
December 1999; January, February, May, October, and November 
2000; and September 2001.  From these submissions, 
outstanding issues of entitlement to a VA clothing 
allowance, to VA provided eyeglasses (December 1999); an 
effective date earlier than June 1999 for the initial award 
of pension (February 2000); and a total disability rating 
for compensation purposes, due to individual unemployability 
(TDIU), (January 2000); appear to require some 
clarification.  These matters are Referred to the RO for the 
appropriate action.  

Claims of a lung condition, exposure to asbestos, Agent 
Orange, and paint and other toxins, as well as residuals of 
a motor vehicle accident, including a back disorder (May 
2000), were addressed in the January 2003 rating decision.  
As there is no NOD to the January 2003 decision of record, 
no further action on these matters is necessary.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims for service connection for hepatitis C, 
PTSD, and dental treatment has been developed and obtained, 
and all due process concerns have been addressed.

2.  Competent medical evidence does not etiologically link 
hepatitis C to an in-service injury or disease.

3.  The appellant does not have PTSD that is linked to any 
verified incident of military service.

4.  The veteran was not a prisoner of war (POW), does not 
have a service-connected disability rated at a schedular 100 
percent, and is not in receipt of a total disability rating 
due to individual unemployability (TDIU).

5.  The veteran does not have dental combat wounds or dental 
service trauma.

6.  The veteran is not service-connected for any disability, 
and is not admitted to a VA facility, or otherwise entitled 
to benefits under Chapter 17 of Title 38 United States Code 
(hereinafter "Chapter 17").

7.  The veteran is not receiving VA rehabilitation 
counseling.

8.  There is no substance loss of the body of the maxilla or 
mandible.

9.  There is no dental condition shown at discharge, and he 
did not apply for treatment within one year of discharge.

10.  The veteran is not blind or nearly blind, and is not 
institutionalized in a nursing home on account of physical 
or mental incapacity.  

11.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

12.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

13.  The veteran does not have a single permanent disability 
rated 100 percent disabling under the Schedule for Rating 
Disabilities. 


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

2.  Post-traumatic stress disorder was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).

3.  The claim for eligibility to VA outpatient dental 
treatment is denied as a matter of law.  38 U.S.C.A. 
§§ 1712; 38 C.F.R. §§ 3.381, 17.161 (a), (b), (c), (d), (e), 
(g), (h), (i) and (j); VAOGCPREC 5-97 (Jan. 22, 1997); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  The criteria for a special monthly pension by reason of 
the veteran being in need of the regular aid and attendance 
of another person and/or by reason of the veteran being 
housebound due to disabilities have not been met.  38 
U.S.C.A. §§ 1502, 1521, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters

A.  VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002)).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if 
resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not 
be remanded for development that could not possibly change 
the outcome of the decision.").  

This is the case with the veteran's dental claim.  He 
asserts a theory of entitlement that is contrary to VA law; 
thus, his claim is inherently incredible, and as it is 
denied as a matter of law, no further action on this matter 
is necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his dental claim, or to 
assist him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

With respect to the remaining claims, after VA receives an 
application that is at least substantially complete, VA must 
then provide notice of the information and evidence not of 
record that is necessary to substantiate the "claim," 
including which information and evidence that VA will seek 
to provide, and which information and evidence the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  Additionally, if an application 
for a benefit is incomplete, VA shall notify the claimant 
and the claimant's representative, if any, of the 
information necessary to complete the application.  
38 U.S.C.A. § 5102(b); see also 38 C.F.R. § 3.159(b)(2) 
(receipt of incomplete application triggers notice of 
information necessary to complete information).  

A content sufficient VCAA notice must generally be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, in 
Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  The Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

Although content complying VCAA notices are not of record 
prior to the initial rating decisions in this case, very 
specific, detailed, comprehensive VCAA compliant letters 
(detailing what was required from the veteran, and what VA 
would do) were sent to the veteran, both on the hepatitis C 
issue (October 2002 risk factor letter, July 2001 hepatitis 
follow-up letter ), and on the PTSD stressor issues 
(November 2000 letter requesting stressor info, and undated 
VA letter returned via mail to VA by veteran, received in 
April 2001).  

Moreover, the claims were readjudicated on a de novo basis, 
and the veteran was also notified, by way of the March and 
May 2001 and October 2002 VCAA letters, as well as the many 
rating decisions, statements of the case (SOCs) and 
supplemental statements of the case (SSOCs) of what was 
factually required to establish service connection and to 
establish entitlement to special monthly pension.  
Additionally, while the January 2000 well grounded letters 
used outdated terminology, they also provided notice to the 
veteran of what types of evidence was needed with respect to 
his service connection claims.  The RO also notified him in 
these letters, as well as in the rating decisions and SSOCs, 
of what types of evidence he was responsible for submitting, 
or informing VA of, including what types of medical evidence 
would substantiate his claim, and the need to notify VA of 
or to provide any information or evidence in his possession.  
See 38 C.F.R. § 3.159.  Thus, for all of the above reasons 
and bases, VA has met its duties to notify the veteran under 
38 U.S.C.A. §§ 5102, 5103, Pelegrini, and 38 C.F.R. § 3.159, 
as well as VA law and regulation extant prior to the VCAA.  
As a plain review of these documents makes clear, the 
veteran has been notified, on numerous occasions of what he 
was responsible for providing, and what VA was responsible 
for.  VA's duty to notify him has been met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining relevant evidence necessary to substantiate the 
claim.  38 U.S.C. § 5103A.  This has been accomplished in 
the instant matter.  The veteran's service medical records, 
VA records, private records, and VA examination reports have 
been obtained and associated with the claims folder.  
Repeated development has been conducted at each stage of the 
appellate process, when the veteran notified VA that 
additional evidence may exist.  The duty to assist has been 
met.  




B.  Combat determination

A review of the record, including the veteran's DD 214, does 
not reveal that he has any of the awards or decorations 
indicative of combat, and he has made no such allegation.  
Determinations as to whether a veteran "engaged in combat 
with the enemy," for purposes of 38 U.S.C.A. § 1154(b), are 
made pursuant to a binding opinion by VA's Office of General 
Counsel.  See VAOPGCPREC 12-99.  

That opinion holds that the phrase "engaged in combat with 
the enemy," for purposes of 38 U.S.C.A. § 1154(b), means 
that the veteran must have taken part in a fight or 
encounter with a military foe, hostile unit, or 
instrumentality.  It defined "combat," for 38 U.S.C.A. 
§ 1154(b) purposes, as "a fight, encounter, or contest 
between individuals or groups," and "actual fighting 
engagement of military forces."  

It also determined that veterans who served in a combat 
area, or combat zone, while having service "in a theater of 
combat operations," do not meet the higher standard of 
actual participation in events constituting an actual fight, 
or encounter with a military foe, hostile unit, or 
instrumentality.  The opinion also states that a combat 
determination is fact sensitive, that is, it is made after a 
review of all the evidence of record, including the 
veteran's particular awards, decorations, and military 
citations.  Finally, the opinion held that negative evidence 
is also to be considered, and the absence of any ordinary 
indicators of combat in the veteran's service records may 
support a reasonable inference that the veteran did not 
engage in combat with the enemy.  VAOPGCPREC 12-99.  

The veteran appears to argue that he found his service in a 
combat theater or zone stressful.  He specifically testified 
that what he witnessed was stressful to him, such as seeing 
dead bodies or "floaters" in the water (who had died from 
unknown causes and unknown hands) and seeing sides of 
mountains being blown up after his ship fired at shore.  
However, he has not averred that he "engaged in combat with 
the enemy," because he has not claimed that he "personally 
participated" in any actual "fight or encounter" between 
"individuals or groups."  Thus, the veteran's contentions 
do not meet the definition set forth in VAOPGCPREC 12-99 for 
a combat determination under 38 U.S.C.A. § 1154(b).  

Additionally, the Board has reviewed the record, including 
the veteran's service medical records, and copies of his 
duty assignments and evaluations, and there is no evidence 
of combat duty in those records.  After a review of the 
remainder of the record, then, the Board determines that the 
negative evidence preponderates against a finding that he 
participated in combat.  

Thus, because he is not a combat veteran pursuant to 
38 U.S.C.A. § 1154(b), his allegations and recollections of 
in-service events must be verified by supporting evidence.  


II.  Hepatitis C

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to 
service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

Generally, to show this connection to service, the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The veteran claims that he acquired hepatitis C in service, 
either from a "peace symbol" tattoo he got in 1968 or 
1969; sex with multiple local women in the Philippines; from 
injections with a potentially unsterile needle; or from the 
blood of other sailors that he came into contact with during 
service.  

Service medical records reveal no evidence that the veteran 
was diagnosed with hepatitis or other liver disorder in 
service, nor is there any evidence of any symptoms or 
complaints related to such in service.  Review of the record 
shows that the veteran was first definitively diagnosed with 
hepatitis C by VA in May 1999.  That VA note shows that his 
laboratory studies revealed positive antibody testing, as 
well as a positive "HCV RNA-PCR (Qual)."  A November 2000 
VA note also reveals that the veteran's hepatitis C was 
"genotype one."

Because the veteran is a non-combat veteran, his contentions 
of in service exposure must be confirmed.  There is no 
evidence that any confirmed risk factors occurred in 
service, however.  

Review of his service medical records reveal that he had no 
marks, scars or tattoos on his April 1970 exit examination 
that were not present on his September 1967 entrance 
examination, other than a 2 inch scar on the top of his 
head.  Service medical records also show that he was 
involved in a motor vehicle accident in April 1970, where he 
struck his forehead.  There is no report of any surgeries or 
blood transfusions during service.  Although he testified 
that he had chronic gonorrhea after many evenings spent in 
port, this diagnosis was never made in service.  His service 
medical records do not show that he was ever treated for 
gonorrhea, or otherwise given or treated with multiple 
injections.  

A September 2001 lay statement provided by his sister states 
that she recalls the veteran entering service with no 
tattoos, but returning home with a peace symbol on his right 
arm.  However, this recollection, memorialized more than 30 
years after active duty service, is contradicted by the 
veteran's service medical records.  Because the service 
medical records were made at a time contemporaneous with the 
veteran's active duty service, they are assigned a greater 
probative value than memories recalled more than 30 years 
after service.  

Therefore, because the service medical records are assigned 
a greater weight, the preponderance of the evidence is 
against a finding of a tattoo, gonorrhea, injections with a 
potentially unsterile needle, or any exposure to hepatitis C 
infected blood in service.  

When the veteran was initially diagnosed with hepatitis, he 
stated that he had never used IV drugs, had a blood 
transfusion, or had sex with known infected partners.  He 
indicated that he had tattoos, had shared razors, and had 
plastic surgery to repair the tip of his nose.  A VA July 
1999 clinic note reveals that he has a past medical history 
positive for nasal cocaine use (a risk factor for hepatitis 
C).  

The Board notes that there is medical evidence showing that 
it is "possible" that the veteran acquired hepatitis C 
during service.  (October 21, 2001 VA outpatient treatment 
record addendum).  Additionally, a February 2001 letter from 
his private medical doctor states that the veteran was 
"exposed to the defoliation substance Agent Orange that has 
been proven linked to many subsequent chronic and crippling 
medical disorders," and that "[d]ue to this exposure and 
other active duty service related activities he contracted 
chronic hepatitis C and developed liver failure."    

However, the November 2001 VA compensation and pension 
examiner, after obtaining a patient history, reviewing the 
claims folder, and conducting a physical examination of the 
veteran, specifically concluded otherwise, when she found 
that the veteran did not acquire hepatitis C during his 
active duty.  The VA examiner, in contrast to the February 
2001 letter (and other repetitive letters sent by the 
veteran from this private physician), provided a four page, 
detailed, specific, and responsive report, that addressed 
the particular contentions at hand.  In particular, the VA 
examiner noted that there was no sign of the veteran being 
admitted with any signs of hepatitis in his service medical 
records, but that he instead reported to sick call after 
becoming intoxicated the evening before.  She also noted his 
contentions of receiving a tattoo in service, that he had 
been exposed to the blood of other sailors, and that he had 
multiple sexual partners.  She obtained the veteran's 
complaints and symptoms, reviewed his current medications, 
performed a physical examination, and performed special 
laboratory studies.  Thereafter, she concluded that the 
veteran's hepatitis C was not incurred in service.  

Although there is also a November 2000 opinion from the 
veteran's VA gastroenterology provider, indicating that it 
is as likely as not that the veteran's hepatitis was 
incurred in service, this assessment is assigned a lower 
probative value than the above VA examination.  While the 
veteran is regularly treated by this medical provider, the 
"physician questionnaire" consisting of 12 "Yes" or 
"No" questions, is not as material to the issues at hand 
as the above November 2001 VA examination.  Specifically, 
when asked if the November 2000 examiner reviewed the 
veteran's service medical records, the examiner qualified 
that statement by saying "those available to me."  Thus, 
this alone shows that the opinion is based on a less than 
complete review of the service medical records and the 
claims file, and it's brevity suggests that it is also 
based, on large part, on an oral history supplied by the 
veteran.  Cf.  LeShore v. Brown, 8 Vet. App. 406 (1995) 
(bare transcription of lay history unenhanced by any 
additional medical comment not competent medical evidence).  
While, in this instance, the medical history supplied by the 
veteran appears to be somewhat adopted by the doctor, it is 
simply not of the same quality, scope or breadth as the 
examination and review which provided the basis for the 
November 2001 VA examiner's opinion.  Therefore, as a matter 
of fact, the Board finds the November 2000 opinion is of a 
lesser probative value.  

Similarly, the October 2001 VA outpatient treatment addendum 
is entitled to very little, if any, probative value on the 
specific question the Board must address.  An opinion 
showing only that it is "possible" that hepatitis is due 
to service also is merely speculative, and its weight is 
accordingly assigned a very low value.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinions expressed in 
terms of "may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves); 
see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical 
opinions employing the phrase "may" or "may not" are 
speculative. . . ).

Turning to the February 2001 letter from the veteran's 
private medical doctor, while that opinion is less 
equivocal, the Board does not find it particularly 
persuasive because it is vague, and does not show the 
examiner reviewed the veteran's service medical records.  In 
fact, it is so general as to say that the veteran's 
hepatitis C is due to Agent Orange and that "[d]ue to this 
exposure and other active duty service related activities he 
contracted chronic hepatitis C and developed liver 
failure," without mentioning the veteran's specific risk 
factors, to include his post-service risk factors, such as 
his nose operation or his documented history of substance 
abuse.     

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see Guerrieri v. Brown, 4 Vet. App. 467, 
470- 471 (1993) (observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches).

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim, or 
is in relative equipoise, in which case the claim is 
granted, or whether instead a fair preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has considered the reasonable doubt doctrine in 
this regard, but specifically finds it inapplicable.  This 
doctrine states: 

By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or 
disprove the claim.  It is a substantial 
doubt and one within the range of 
probability as distinguished from pure 
speculation or remote possibility.  It 
is not a means of reconciling actual 
conflict or a contradiction in the 
evidence.

38 C.F.R. § 3.102 (italics added).  

Thus, after a review of the record as a whole, and the 
quality and thoroughness of the medical opinions provided, 
the Board finds that the November 2001 VA examination is 
particularly probative on this instant matter.  As such, 
together with the negative evidence preponderating against 
verified in-service risk factors, this probative evidence is 
entitled to a greater degree of weight than the evidence 
that is in support of the claim.  Therefore, the 
preponderance of the evidence is against the claim for 
hepatitis C, and service connection is denied.  Prejean v. 
West, 13 Vet. App. 444 (2000) (where substantial evidence 
both for and against the claim, Board may reject substantial 
evidence in support of claim, if it provides adequate 
reasons and bases for doing so.)  


III.  PTSD

The appellant argues that he has PTSD, which he incurred as 
a result of his military service.  Having carefully 
considered the appellant's claim in light of the record and 
the applicable law, the Board is of the opinion that the 
clear preponderance of the evidence is against the claim.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. §  4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  See also Moran v. 
Principi, 17 Vet. App. 149 (2003) (differing evidentiary 
burdens for different classes of veterans in 38 C.F.R. 
§ 3.304(f) not contrary to 38 U.S.C.A. §§ 1154(a) or 
5107(b), and distinction within VA's regulatory discretion 
to draw); see also, 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service, his lay statement alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

However, the provisions of 38 U.S.C.A. § 1154(b) are only 
applicable in cases where a veteran is shown to have 
actually served in combat with the enemy.  For application 
of 38 U.S.C.A. § 1154(b), it is not sufficient that a 
veteran be shown to have served during a period of war or to 
have served in a theater of combat operations or in a combat 
zone.  To gain the benefit of a relaxed standard for proof 
of service incurrence of an injury or disease, section 
1154(b) requires that the veteran have actually participated 
in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 
1999).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the  
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table).   

Thus, in cases such as these, where the record does not show 
combat service, there must be "credible supporting 
evidence" that the claimed in-service stressor occurred.  
There is no such evidence in the veteran's service medical 
records, and careful review of the extensive claims folder 
has disclosed none.  Thus, the Board concludes that the 
appellant's stressors are not supported by any corroborating 
evidence.  

In making this factual determination, the Board has 
carefully considered the VA and private treatment records, 
which reflect diagnoses of and treatment for PTSD.  

However, a current diagnosis is only one showing that the 
claimant must make.  He also must show some connection to 
supported or verified service stressors.  In this case, the 
veteran was informed on multiple occasions, of the 
information and evidence he was to provide to VA so that VA 
could verify his claimed stressors.  This was quite clearly 
explained to him via a VA letter (date stamped in April 
2001), underlining relevant portions of key information that 
was needed from him.  However, his responses, when he 
replied at all, failed to provide detailed information or 
merely indicated that VA already had the information.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (veteran 
cannot passively wait for help in circumstances where he may 
or should have information that is essential in obtaining 
the putative evidence.) 

As there is no competent evidence corroborating the 
veteran's claimed stressors, nor sufficient evidence for VA 
to attempt to verify his claimed stressors through official 
sources, there is no basis upon which the claim for service 
connection for PTSD can be granted.  Because the 
preponderance of the competent evidence of record is 
therefore clearly against the claim, the appeal is denied.


IV.  Dental

The veteran claims that he wants dental treatment because he 
was provided bad water in service, and other exposure to 
chemicals or fumes.  

Historically, VA phased out the amount of dental treatment 
it was able to provide to veterans, beginning in 
approximately the 1950s.  Initially, the regulations changed 
to provide for one year of VA dental treatment.  Currently, 
there are various "classes" of VA dental treatment 
eligibility, which each provide a different standard of 
care.  

Veterans entitled to "any needed dental treatment" include 
"Class II(c)" veterans:  POWs interned 90 days or more, see 
38 C.F.R. § 17.161(e); and "Class IV" veterans:  veterans 
rated at 100 percent or in receipt of TDIU.  38 C.F.R. 
§ 17.161(h).  The veteran fits neither of these categories.  

Veterans with certain service-connected, but noncompensable 
dental conditions are entitled to dental care that is deemed 
"reasonably necessary" for the purposes of "correction" of 
the service-connected disability.  "Class II(a)" veterans 
are veterans who are suffering from combat wounds or service 
trauma, see 38 C.F.R. § 17.161(c); and "Class II(b)" 
veterans are POWs interned for less than 90 days.  38 C.F.R. 
§ 17.161(d).  They both fall within this standard of care.  
In the instant case, POW status is neither claimed nor 
shown, nor are combat wounds shown.  Thus, the veteran fits 
neither of these categories.  

Certain veterans are also entitled to "medically necessary" 
dental treatment.  This category includes "Class III" 
veterans, those who have a nonservice-connected dental 
condition that is having a "direct and material detrimental 
effect" on their service connected condition, see 38 C.F.R. 
§ 17.161(g); and "Class VI" veterans, that is, veterans who 
are scheduled for admission in a VA facility, or who are 
otherwise receiving care and services under Chapter 17, and 
who have a dental condition which is clinically determined 
to be complicating the condition for which they are in 
receipt of Chapter 17 services.  38 C.F.R. § 17.161(j).  The 
evidence does not show that the veteran meets these 
criteria, and he has made no such claims.  He is not 
currently service-connected for any condition, and he is not 
shown to be hospitalized by VA.

Veterans participating in a rehabilitation program under 
program under Chapter 31 may be authorized such dental 
services as are "professionally determined necessary" for 
any of the reasons enumerated in section 17.47(g). 38 C.F.R. 
§ 17.161(i).  However, it is also not shown that the veteran 
is under such a program.

The veteran essentially claims that he has current dental 
problems that are due to service, and that service 
connection for any dental treatment should therefore be 
established.  He is seeking treatment analogous to that 
provided to veterans with Class I entitlement.  "Class I" 
veterans may be authorized "any dental treatment" indicated 
as "reasonably necessary" to "maintain oral health and 
masticatory function."  Class I veterans are those that have 
a service-connected compensable dental disability or 
condition.  Additionally, there is no time limitation for 
making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a).

However, the Board must point out that compensable dental 
disabilities are limited by VA law and regulation.  VA's 
Rating Schedule distinguishes between "replaceable missing 
teeth" or periodontal disease and teeth lost as a result of 
"loss of substance of body of maxilla or mandible."  
Simington v. West, 11 Vet. App. 41 (1998).  The former may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment, but the loss of teeth as described in the 
latter provision is rated, in accordance with the diagnostic 
code, when their loss is service-connected.  See 38 C.F.R. § 
4.150, diagnostic codes 9900 to 9916.  Thus, it is these 
latter compensable, service-connected conditions involving 
disorders of the maxilla or mandible that warrant Class I 
entitlement.  There is no evidence showing that Class I 
entitlement is warranted in this case.

The veteran's service medical records do not reveal that he 
had any dental difficulty, or that he was exposed to bad 
water, paint, chemicals, or any other event or incident that 
led to a current dental diagnosis.  In brief, his claim is 
inherently incredible, and it is denied as a matter of law.  

The remaining issue is whether there is any class of dental 
treatment eligibility that would provide the veteran any 
form of VA dental treatment.  The only remaining eligibility 
class under 38 C.F.R. § 17.161 is general "Class II" 
eligibility (not Class IIa, b, or c).  This standard of care 
currently allows only for one-time restorative treatment.

Specific rules apply to determining VA treatment eligibility 
depending on the date of the veteran's discharge, 38 C.F.R. 
§ 17.161(b)(2)(i) (discharges prior to October 1, 1981), 
and, in many cases, the type of service. 38 C.F.R. § 
17.162(c) (one time Class II treatment without rating action 
not available to former service members whose entire tour 
consisted of active duty training or inactive duty training, 
38 C.F.R. § 17.161(b)(1)(i)(A) (Class II 90 day service 
requirement for veterans who served on active duty during 
Persian Gulf War, versus 180 service requirement for 
others).

However, as the veteran's claim is time barred, as a matter 
of law under 38 C.F.R. § 17.161(b)(2)(i), the Board need not 
address the service element of the claim.  

Veterans discharged before October 1, 1981, must meet four 
additional criteria to be entitled to Class II eligibility:  
(1) the dental condition or disability must be shown to have 
been in existence at the time of discharge or release from 
active service; (2) the veteran must have been discharged or 
released under conditions other than dishonorable from a 
period of active military, naval or air service of not less 
than 180 days; (3) application for treatment must be made 
within one year after discharge or release; and (4) VA 
dental examination must be completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(2)(i).  These provisions are 
somewhat relaxed from current law, which provides that a 
veteran must now file their dental claim within 90 days of 
discharge, and that no treatment will be authorized if the 
veteran was provided a dental examination prior to 
discharge.  See 38 C.F.R. § 17.161 (b)(1)(i).

In this case, the veteran filed his dental claim in November 
1999, almost 30 years after his service.  Thus, he does not 
meet the criteria for timely filing her claim under VA law 
and regulation for dental treatment eligibility.

The Board is mindful of the Court of Appeals for Veterans 
Claims holding in Mays v. Brown, 5 Vet. App. 302 (1993), 
which found that a veteran who is to be released from 
service shall be given a written explanation of the 
eligibility requirements for VA outpatient dental treatment 
pursuant to 38 U.S.C.A. § 1712(b)(2); that the explanation 
shall be signed by the service member, or shall include a 
certification that the member refused to sign; and that if 
there is no certification of record, the time limit is not 
considered to have begun.  Mays, 5 Vet. App. at 306.  
However, Mays is inapplicable to cases where the service 
member was discharged prior to October 1, 1981.  Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995) (linchpin of Mays, § 
1712(b)(2), not passed until 1981, and did not become 
effective until October 1, 1981; where appellant discharged 
in 1954, service department had no duty to notify him about 
applicable time limit), affirmed in part, dismissed in part 
by 87 F.3d 1304 (1996).

Careful review of the file, however, reveals that the 
veteran was offered one time emergent compassionate care 
dental treatment in October 2000, but that he reportedly 
declined care.  (November 2000 letter from VA dental 
clinic.)  As he had no other basis of entitlement, he was 
not further treated at the dental clinic.  

The Board has considered all applicable law and regulation, 
and he unfortunately does not meet the criteria currently 
governing VA dental outpatient treatment eligibility.

Therefore, his claim for dental treatment must be denied.


V.  Special Monthly Pension

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
assistance if such person is 
(1) a patient in a nursing home on account of mental or 
physical incapacity, or 
(2) helpless or blind, or so near helpless or blind as to 
need the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. 
§ 3.351 (2003).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2003).

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rate as 100 percent under the Schedule for Rating 
Disabilities, the veteran (1) has a separate disability or 
disabilities independently ratable at 60 percent or more, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises, or if institutionalized to the ward or clinical 
area.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 
3.351 (2003). 

The veteran is not currently service-connected for any 
disabilities.  His nonservice-connected disabilities include 
hepatitis C, rated as 60 percent disabling; and the 
following disabilities rated as 10 percent disabling: 
sinusitis, dermatitis, hypertension, arthritis, and 
gastroesophageal reflux disease.  His combined nonservice-
connected rating is 80 percent.  

VA treatment records dating from 1999 note a diagnosis of 
chronic hepatitis C, and complaints of fatigue.  Liver 
enzymes revealed mild elevations.  His weight ranged from 
183 to 190 pounds.  VA treatment records from 2000 revealed 
that the veteran traveled to Florida for a period of 2 to 3 
months to care for his ill mother.  Liver biopsy revealed 
moderate steatosis with dense portal lymphocytic infiltrate 
consistent with hepatitis C.  He did complain of chronic 
fatigue and other vague complaints.

An examination for aid and attendance or housebound benefits 
(VA Form 21-2680) received in March 2000 noted the veteran 
was well developed and well nourished.  His weight was 196 
pounds.  He was noted to be able to feed, shave, dress and 
attend to the needs of nature by himself.  He ambulated 
normally.  It was also noted that he was his cooperation was 
poor during the examination.  He was reported able to walk 
without assistive devices for 5 or 6 blocks.  The veteran 
noted that he did not drive because his vision was poor.  
The examiner noted that daily skilled services were not 
indicated.  

A March 2000 VA examination revealed the veteran was well 
nourished and weighed 200 pounds.  He complained of chronic 
fatigue and having no energy.  His abdomen was soft, 
nontender, and there was no organomegaly or masses.  
Diagnoses included hepatitis C and chronic fatigue.  

A subsequent aid and attendance or housebound examination 
(VA Form 21-2680) completed in October 2000 by a nurse 
practitioner noted the veteran complained of fatigue, 
weighed 186 pounds, was unable to tie his shoes due to back 
pain, was unsteady when ambulating, and used a cane 
(although his was stolen).  He reported he could only walk 
less than one block and that he had his neighbors buy his 
groceries because he was homebound.  The nurse practitioner 
checked off the block on the form indicating that the 
veteran required the daily personal services of a skilled 
provider without which he would require hospital, nursing 
home or other institutional care.  

Another VA examination was conducted in December 2000 which 
noted the veteran came to the examination by car, which was 
driven by his son.  The veteran indicated that he had not 
driven for the past 8 to 9 months.  His visual acuity was 
20/40.  His abdomen had no hepatomegaly or ascites but he 
was tender in the right upper quadrant.  He was able to flex 
70 degrees.  He walked with a cane but his gait was 
otherwise normal.  The veteran reported that he could walk a 
quarter of a mile but then had to stop because of dyspnea.  
His lungs were clear.  A complete blood count in November 
2000 was within normal limits.  Diagnoses included chronic 
hepatitis C with mildly abnormal liver function tests and no 
stigmata on physical examination of liver failure.  The 
examiner commented that the veteran does not require the 
regular assistance of another person, nor was he housebound.  

A February 2001 statement from Dr. I.S. noted that the 
veteran's liver disease caused him to experience marked 
fatigue, generalized weakness and difficulty with 
concentration and short term memory.  That doctor stated 
that the veteran's liver affliction along with his other 
ailments left him 100 percent disabled.  He also stated that 
the veteran's condition necessitated the need for "aid and 
attendance."  He further stated that the veteran no longer 
drives or handles his own financial affairs and is 
considered "housebound."

In a "Response to Interrogatories" received in April 2001, 
Dr. I.S. stated that the veteran displayed physical fatigue 
and difficulty concentrating due to hepatitis C, with 
objective findings including an abnormal liver function 
test.  

In October 2001 a VA outpatient note indicated the veteran 
was disabled due to marked fatigue.  

A November 2001 VA examination revealed that the veteran's 
abdomen was soft and nontender.  His liver enzymes were 
normal.  Liver and spleen were not palpable.  

Treatment records from Dr. I.S. for the period from January 
2001 to December 2002 were submitted, consisting primarily 
of checksheets.  A March 2001 typed report noted the veteran 
had a history of hepatitis C which was stable since 
interferon treatment received at the VA.  No new complaints 
or symptoms were reported.  Nature and management of 
condition was considered moderate.  The most recent report 
indicated that the hepatitis C was stable.  These records 
did not reveal any special instructions or treatment for his 
hepatitis C, and none of these records revealed any 
complaints of fatigue. 

Entitlement to the housebound benefits requires that there 
be one permanent disability ratable as 100 percent disabling 
plus either (1) a separate disability rated at 60 percent, 
or (2) a showing that the veteran is substantially confined 
to his dwelling or immediate premises.  In this case, the 
veteran does not have a disability ratable at 100 percent 
under the regular schedular criteria.  In this regard, the 
only disorder in which the potential for a total rating 
exists at this time, based on the evidence, is his hepatitis 
C.  However, the preponderance of the evidence fails to show 
marked liver damage or episodes of hepatitis of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  
38 C.F.R. § 4.115, Diagnostic Code 7345 (1999).  Nor is 
there near-constant debilitating symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain.  38 C.F.R. § 4.115, Diagnostic Code 
7354 (2001).   

Specifically, the evidence shows only mildly elevated liver 
function studies and normal liver enzymes.  Further, no 
physician has ordered rest therapy for active exacerbations 
of the hepatitis.  Although the veteran has complained of 
fatigue, the evidence does not show it is of such severity, 
nor are other symptoms such as nausea, vomiting, anorexia 
shown to be near constant and debilitating.  Specifically, 
the VA examiners have not found near constant debilitating 
symptoms, and the veteran had no complaints of fatigue 
during the period from January 2001 to December 2002.  
During this time frame his hepatitis C was considered 
stable.  Although Dr. I.S. indicated that the veteran was 
housebound and in need of aid and attendance due to his 
disabilities, this opinion is not in any way supported by 
that physician's treatment records.  Those records do not 
indicate that any of his conditions are poorly controlled, 
nor do they suggest that his disabilities are of such 
severity as to render the veteran housebound or in need of 
another person's assistance.  Thus, the Board finds the 
opinions from Dr. I.S. entitled to little probative weight.  

Likewise, the Board finds the October 2000 VA Form 21-2680 
which noted the veteran required skilled care as 
inconsistent with both previous and subsequent examinations.  
This examination is also entitled to little probative 
weight.

Finally, the Board finds the objective findings on VA 
examination, and VA and private treatment records most 
probative and most indicative of his health status.  
While the veteran may be experiencing daily fatigue, the 
objective evidence in the voluminous record fails to show 
that it, and his other symptoms, are of such severity as to 
warrant a finding that his hepatitis C is 100 percent 
disabling.

Since there is no basis upon which a 100 percent rating 
could be assigned under the Schedule for Rating Disabilities 
for any of the veteran's disabilities, the veteran does not 
qualify to receive special monthly pension under the 
housebound rate.  In light of the appellant's inability to 
meet the threshold requirement of section 3.351(d), i.e., 
having a single permanent disability rated 100 percent 
disabling, it is unnecessary for the Board to address the 
provisions of section 3.351(d)(1) or (d)(2) regarding 
additional disability or disabilities independently ratable 
at 60 percent or more, or being permanently housebound by 
reason of disability or disabilities.  Moreover, the 
preponderance of the evidence is against a finding that he 
requires the regular aid and attendance of another person to 
perform daily self care tasks.  Therefore, the claim is 
denied.


ORDER

Service connection for hepatitis C is denied.  

Service connection for PTSD is denied.

Entitlement to VA outpatient dental treatment is denied.  

The claim of entitlement to a special monthly pension by 
reason of the need for regular aid and attendance of another 
person and/or by reason of being housebound due to 
disabilities is denied.



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



